DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Remarks filed on 10 November 2021 has been acknowledged. 
Currently, claims 1 – 20 are pending and considered as set forth.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6, 8 – 9, and 11 – 13, 15 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 8 – 9, and 11 – 13, 15 – 20 of copending Application No. 16/236,109 (Currently allowed with claims filed on 28 December 2020). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
Current Application
Copending application 16/236,109 (allowed claims filed on 28 December, 2020, but patent number has not been established yet)
1. (Currently Amended) A vehicle comprising: a plurality of sensors, wherein a that receives as an input a grid map, a traffic scene surrounding the vehicle at the determined location, wherein the grid map comprises information derived from map data and having a first color being laid over information derived from sensor data having a second color; determine, based on at least one of the determined traffic scene or the map data, that a cause of the detected vehicle stop is a road obstacle; generate virtual stop line 
generate a grid map in which information derived from map data and having a first color is laid over information derived from captured sensor data and having a second color; determine, by application of the grid map as an input to a deep neural network stored on the vehicle, a traffic scene surrounding the vehicle at the determined location; determine, based on at least one of the determined traffic scene or the map data, that a cause of the detected vehicle stop is the vehicle arriving at 

2. (Original) The vehicle of Claim 1, wherein the location of the vehicle comprises geographical coordinates of the vehicle at the first time instant and a lane on a road in which the vehicle was positioned at the first time instant.
3. (Currently Amended) The vehicle of Claim 1, wherein the computer-executable instructions, when executed, further cause the processor to[[:]] 
3. (Currently Amended) The vehicle of Claim 1, wherein the computer-executable instructions, when executed, further cause the processor to[[:]] 
4. (Original) The vehicle of Claim 3, wherein the computer-executable instructions, when 


5. (Original) The vehicle of Claim 1, wherein the computer-executable instructions, when executed, further cause the processor to train the deep neural network using a training set of grid maps.
6. (Original) The vehicle of Claim 1, wherein the computer-executable instructions, when executed, further cause the processor to: detect a second vehicle stop at a second time instant before the first time instant; and determine that a velocity of the vehicle increased by at least a velocity ripple value between the second time instant and the first time instant.
6. (Original) The vehicle of Claim 1, wherein the computer-executable instructions, when executed, further cause the processor to: detect a second vehicle stop at a second time instant before the first time instant; and determine that a velocity of the vehicle increased by at least a velocity ripple value between the second time instant and the first time instant.

8. (Original) The vehicle of Claim 1, wherein the vehicle is at least one of an autonomous vehicle, a vehicle that provides one or more driver-assist features, or a vehicle used to offer location-based services.
9. (Currently Amended) A method implemented by a vehicle, the method comprising: detecting a vehicle stop at a first time instant using velocity data measured by the vehicle; determining a location of the vehicle at the first time instant; determining, based in part on execution of an artificial intelligence engine running on the vehicle that receives as an input a grid map and that outputs a traffic scene surrounding the vehicle, that a cause of the detected vehicle stop is a road obstacle, -3-Application No.: 16/236084 Filing Date:December 28, 2018 wherein the grid map comprises information derived from map data and having a first color being laid over information derived from sensor data having a second color; generating virtual stop line data in response to determining that the cause of the detected vehicle stop is the road obstacle, 
generating a grid map in which information derived from map data and having a first color is laid over information derived from captured sensor data and having a second color; determining, based in part on application of the grid map as an input to 
the map data.
11. (Currently Amended) The method of Claim 9, wherein determining that a cause of the detected vehicle stop is the vehicle arriving at an unmarked intersection further comprises: the map data.
12. (Currently Amended) The method of Claim 11, wherein generating a grip map further comprises: obtaining the map data and at least one of light detection and ranging (LiDAR) data, radar data, or camera data; and generating an image in which information derived from the map data is laid over 
the map data and at least one of light detection and ranging (LiDAR) data, radar data, or camera data; and generating an image in which information derived from the map data is laid over 

13. (Original) The method of Claim 9, wherein the artificial intelligence engine is one of a deep neural network or a machine learning model.
15. (Original) The method of Claim 9, wherein detecting a vehicle stop further comprises: -4-Application No.: 16/236084 Filing Date:December 28, 2018 detecting a second vehicle stop at a second time instant before the first time instant; and determining that a velocity of the vehicle increased by at least a velocity ripple value between the second time instant and the first time instant
15. (Original) The method of Claim 9, wherein detecting a vehicle stop further comprises: detecting a second vehicle stop at a second time instant before the first time instant; and determining that a velocity of the vehicle increased by at least a velocity ripple value between the second time instant and the first time instant.
16. (Original) The method of Claim 9, wherein the vehicle is at least one of an autonomous vehicle, a vehicle that provides one or more driver-assist features, or a vehicle used to offer location-based services.
16. (Original) The method of Claim 9, wherein the vehicle is at least one of an autonomous vehicle, a vehicle that provides one or more driver-assist features, or a vehicle used to offer location-based services.
17. (Currently Amended) Non-transitory, computer-readable storage media comprising computer executable instructions for receives as an input a grid map and that outputs a traffic scene surrounding the vehicle, that a cause of the detected vehicle stop is a road obstacle, wherein the grid map comprises information derived from map data and having a first color being laid over information derived from sensor data having a second color; generate virtual stop line data in response to determining that the cause of the detected vehicle stop is the road obstacle, wherein the virtual stop line data comprises an indication of a hidden danger at the determined location; and transmit the virtual stop line data external to the vehicle.
generate a grid map in which information derived from map data and having a first color is laid over information derived from captured sensor data and having a second color; determine, based in part on application of the grid map as an input to 
the map data.
19. (Currently Amended) The non-transitory, computer-readable storage media of Claim 17, wherein the computer-executable instructions, when executed, further cause the vehicle to: the map data.
20. (Original) The non-transitory, computer-readable storage media of Claim 17, wherein the artificial intelligence engine is one of a deep neural network or a machine learning model.
20. (Original) The non-transitory, computer-readable storage media of Claim 17, wherein the artificial intelligence engine is one of a deep neural network or a machine learning model.


Allowable Subject Matter
Claims 1 – 20 are allowed over the record of prior arts.

Response to Arguments
The double patenting rejection against patent #10990105 has been withdrawn by the terminal disclaimer. However, the Applicant did not make any argument, amendment or terminal 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662